Title: To John Adams from Joan Derk van der Capellen tot den Pol, 29 April 1781
From: Capellen tot den Pol, Joan Derk, Baron van der
To: Adams, John



Monsieur
Zwol ce 29 Avril 1781

L’orsque j’eus l’honneur de Vous voir dernierement a Amsterdam j’ai pris la liberté de Vous preter une Lettre et quelques papiers que Son Excell: le Gouverneur Trumbull m’avoit envoiés, et que Vous Souhaitiez de lire. Comme je Serois charmé de les avoir de retour Vous me fairiez plaisir de les remettre (quand Vous n’en aurez plus besoin) a Monsr. Tegelaar, de qui Vous apprendrez que mon role est fini, et que mon affaire restera apparemment indecise et moi exclu de la Regence pour toujours. Je Serois obligé de passer les bornes d’une lettre pour Vous donner un recit tant Soit peu circonstancié des duretés, que l’on m’a faites depuis 3 ans. L’occasion S’en presentera dans peu. En attendant je me console aisement d’etre exclu d’une Regence dans laquelle je ne Saurois plus etre utile aux Interets des deux Peuples et ou je n’ai jamais cherché aucune fortune, et c’est avec bien de Contentement, que je quitte le Monde politique ou j’ai eprouvé tant d’amertumes.
J’ai l’honneur de Solliciter la Continuation de Votre Amitié tandis que je ne cesse d’etre avec un parfaite estime de Votre Excellence le tres humble et tres obeissant Serviteur

J D Van der Capellen

